DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Examiner acknowledges the amendments to the drawings filed on July 27, 2021.

Status of Claims
Claims 1-2, 4-11, and 14-23 are pending, with claims 1, 6, and 16 currently amended, claims 3 and 12-13 cancelled, and claims 21-23 new.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-2, 4-11, and 14-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US PG-Pub No.: 2012/0018871 A1, hereinafter, “Lee”).
Regarding claim 1, Lee discloses a board substrate (see Lee, FIG. 13D), comprising:
a core layer (110, FIG. 13D);
a first build-up layer (120, FIG. 13D) and a second build-up layer (130, FIG. 13D) disposed on opposite sides of the core layer (110);
a first group of bumps (230 on the left, ¶ [0061]) disposed over the first build-up layer (120, FIG. 13D);
a second group of bumps (230 on the right) disposed over the first build-up layer (120, FIG. 13D); and
at least two first underfill blocking walls (two 310+320 in the middle, FIG. 13D) separated from each other, disposed over the first build-up layer (120) and disposed between and separated from the first group of bumps (230 on the left) and the second group of bumps (230 on the right),
wherein the at least two first underfill blocking walls (two 310+320 in the middle) are not overlapped with conductive patterns (128, labelled in FIG. 1, ¶ [0060] and FIG. 13D) of the first build-up layer (120) and the second build-up layer (130 is conductive, ¶ [0057]) in a plan view (FIG. 13D).

Regarding claim 2, Lee discloses the board substrate of claim 1, wherein the at least two first underfill blocking walls (two 310 in the middle) comprise an insulating layer or a polymer material (¶ [0077]).
claim 4, Lee discloses the board substrate of claim 1, wherein the board substrate further comprises at least one second underfill blocking wall (310+320 on outer edges, FIG. 13D) disposed over the first build-up layer (120) and located at an outer side of the first group of bumps (230 on the left, FIG. 13D) or the second group of bumps.

Regarding claim 5, Lee discloses the board substrate of claim 1, wherein a dimension (height) of the at least two first underfill blocking walls (two 310+320 in the middle) is greater than a dimension (height) of the first group of bumps (230 on the left, FIG. 13D) or the second group of bumps.

Regarding claim 6, Lee discloses a three-dimensional integrated circuit (3DIC) structure (see Lee, FIG. 13D), comprising:
a board substrate (120, FIG. 3D) comprising conductive patterns therein (128, labelled in FIG. 1, ¶ [0060] and FIG. 13D);
a first semiconductor package (210 on the left, FIG. 13D and ¶ [0068]) disposed over and electrically connected to the board substrate (120) through a first group of bumps (230 on the left, ¶ [0068]);
a first underfill layer (340, FIG. 13D) surrounding the first group of bumps (230 on the left, FIG. 13D);
a second semiconductor package (210 on the right, FIG. 13D) disposed over and electrically connected to the board substrate (120) through a second group of bumps (230 on the right, FIG. 13D);

at least one first dummy pattern (310+320, FIG. 13D) disposed over the board substrate (120) and between the first semiconductor package (210 on the left) and the second semiconductor package (210 on the right), wherein the first underfill layer (340 on the left) and the second underfill layer (340 on the right) are separated by the at least one first dummy pattern (310+320), wherein a top surface of the at least one first dummy pattern (310+320) is lower than top surfaces of the first semiconductor package (210 on the left) and the second semiconductor package (210 on the right, FIG. 13D). 

Regarding claim 7, Lee discloses the 3DIC structure of claim 6, wherein the at least one first dummy pattern (310) comprises an insulating material or a polymer layer (¶ [0077]).

Regarding claim 8, Lee discloses the 3DIC structure of claim 6, wherein the at least one first dummy pattern (310) comprises a material (310 made of epoxy resin including oxygen, ¶ [0077]) the same as that of a dielectric layer of the board substrate (120 including 129 made of resin including oxygen, ¶ [0063]).

Regarding claim 9, Lee discloses the 3DIC structure of claim 6, wherein the at least one first dummy pattern (310+320) comprises two dummy strips (two 310+320 in the middle) substantially parallel to each other (FIG. 13D).

claim 10, Lee discloses the 3DIC structure of claim 6, wherein a dimension (length) of the at least one first dummy pattern (310+320; FIG. 13D shows a cross-sectional view, and FIG. 2A shows a top view) is greater than a dimension (length) of the first semiconductor package (210 on the left, FIGs. 13D and 2A) or the second semiconductor package.

Regarding claim 11, Lee discloses the 3DIC structure of claim 6, wherein a dimension (height) of the at least one first dummy pattern (310+320) is greater than a dimension (height) of the first group of bumps (230 on the left, FIG. 13D) or the second group of bumps.

Regarding claim 14, Lee discloses the 3DIC structure of claim 6, further comprising at least one periphery device (310+320 on the left edge, FIG. 13D; in order to meet this claim limitation, the at least one first dummy pattern recited in claim 6 is left of the middle 310+320) disposed over the board substrate (120) at an outer side of the first semiconductor package or the second semiconductor package (210 on the right, FIG. 13D).

Regarding claim 15, Lee discloses the 3DIC structure of claim 14, further comprising at least one second dummy pattern (right of the middle 310+320, FIG. 13D) disposed over the board substrate (120) and located outside of the first semiconductor package or the second semiconductor package (210 on the right), wherein the at least one second dummy pattern (right of the middle 310+320) is disposed between the at 

Regarding claim 16, Lee discloses a method of forming a three-dimensional integrated circuit (3DIC) structure (see Lee, FIGs. 13B-13G), comprising:
providing a board substrate (120, FIG. 13B) comprising conductive patterns (128, labelled in FIG. 1, ¶ [0060] and FIG. 13B) therein;
forming at least one first dummy pattern (310 in the middle, FIG. 13C) over the board substrate (120), wherein the at least one first dummy pattern (310 made of epoxy resin, ¶ [0077]) is electrically insulated from the conductive patterns (128, FIG. 13C) of the board substrate (120), wherein the at least one first dummy pattern (310 in the middle) is not overlapped with the conductive patterns (128) of the board substrate (120) in a plan view (FIG. 13C);
bonding a first semiconductor package (210 on the left, ¶ [0068] and FIG. 13C) and a second semiconductor structure (210 on the right) to the board substrate (120) at two sides of the at least one first dummy pattern (310 in the middle);
forming a first underfill layer (340 on the left, FIG. 13C) between the first semiconductor package (210 on the left) and the board substrate (120); and
forming a second underfill layer (340 on the right) between the second semiconductor package (210 on the right) and the board substrate (120, FIG. 3C).

Regarding claim 17, Lee discloses the method of claim 16, wherein the first underfill layer (340 on the left) and the second underfill layer (340 on the right) are 

Regarding claim 18, Lee discloses the method of claim 16, wherein the step of forming the at least one first dummy pattern (310 in the middle) comprises performing a dispensing process, an injecting process (¶ [0192]), or a spraying process.

Regarding claim 19, Lee discloses the method of claim 16, wherein the at least one first dummy pattern (310 in the middle) comprises an insulating layer or a polymer material (¶ [0077]).

Regarding claim 20, Lee discloses the method of claim 16, further comprising forming at least one second dummy pattern (310 on the edge, FIG. 13C) during the step of forming the at least one first dummy pattern (310 in the middle), wherein the at least one first dummy pattern (310 in the middle) is in a center region of the board substrate (120), and the at least one second dummy pattern (310 on the edge) is in an edge region of the board substrate (120, FIG. 13C).

Regarding claim 21, Lee discloses the 3DIC structure of claim 6, wherein the at least one first dummy pattern (310+320) is separated from a sidewall of a first semiconductor chip (210) of the first semiconductor package (210 on the left, FIG. 13D).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US PG-Pub No.: 2012/0018871 A1, hereinafter, “Lee”), as applied to claim 6 above, and further in view of Lin et al. (US PG-Pub No.: 2020/0144224 A1, hereinafter, “Lin”).
Regarding claim 22, Lee discloses the 3DIC structure of claim 6.
Lee is silent regarding that the first underfill layer (340 on the left) is in contact with a sidewall of the at least one first dummy pattern (310+320).
see Lin, FIG. 21D), comprising a first underfill layer (564 on the left, FIG. 21D) in contact with a sidewall of at least one first dummy pattern (582, FIG. 21D).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Lee’s first underfill layer in contact with a sidewall of the at least one first dummy pattern, as taught by Lin, in order to simplify the fabrication process. 
Note: “in contact with” is interpreted as “in direct contact with.”

Regarding claim 23, Lee discloses the 3DIC structure of claim 6,
Lee is silent regarding that the second underfill layer (340 on the right) is in contact with a sidewall of the at least one first dummy pattern (310+320).
Lin, however, discloses a 3DIC structure (see Lin, FIG. 21D), comprising a second underfill layer (564 on the right, FIG. 21D) in contact with a sidewall of at least one first dummy pattern (582, FIG. 21D).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Lee’s second underfill layer in contact with a sidewall of the at least one first dummy pattern, as taught by Lin, in order to simplify the fabrication process. 
Note: “in contact with” is interpreted as “in direct contact with.”

Response to Arguments
Applicant’s arguments with respect to claims 1, 6, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273. The examiner can normally be reached 9 am-5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 




/XIA L CROSS/Examiner, Art Unit 2892                                                                                                                                                                                                        

/LEX H MALSAWMA/Primary Examiner, Art Unit 2892